Mr. Justice Mercur
delivered the opinion of the court,
As a general rule all lands in this Commonwealth are subject to taxation. No Act of Assembly has exempted from such liability the real estate on which the taxes in question were assessed. It is claimed that the voluntary assignment of this land, made for the benefit of creditors, had that effect. That it not only prevented the collection of the taxes assessed prior to the assignment, but also prohibited the levying of subsequent taxes on the land while it remained in the hands of the assignee. This view gives an undue effect to the assignment. A belief in its correctness, probably did much towards leading the court to an erroneous conclusion.
It is well settled in this state, by numerous decisions, that a voluntary assignee is not a bona fide purchaser for value. He is the mere representative of the debtor, enjoying his rights only, and is bound where he would be bound: Twelves v. Williams, 3 Whart. 485; Vandyke v. Christ, 7 W. & S. 373; Ludwig v. Highley, 5 Barr 132; In re Fulton’s Estate, 1 P. F. Smith 204; Spackman v. Ott, 15 Id. 131. Nor are the creditors, for whom he holds the property in trust, purchasers for value. They are not parties to the deed. They have relinquished nothing, in compensation of the benefits of the trust. They have not agreed to look to it for satisfaction of their claims. They have no title to the property assigned. They acquired a right only to enforce the duty undertaken by the assignees: Twelves v. Williams, supra ; Jefferis’s Appeal, 9 Casey 39; Fulton’s Estate, supra; Spademan v. Ott, supra. The assignee then being the hand, only, of the assignor, and through which the latter distributes his property, it follows that it remains liable to taxation, as if no assignment had been made. It is no more exempt from taxation than lands devised to an executor to sell for the payment of debts. In either case the lands continue subject to taxation.
The remaining question is whether the personal property was legally liable to distress for the non-payment of the taxes. The borough taxes were for the years 1874 and 1875; the county tax for 1875, and the school tax for 1875-6. The assignment of both real and personal estate was made 31st December 1874. The distress was made 18th December 1875, on the personal property assigned, which still remained on the premises thus taxed.
It is undoubtedly true that the warrant of a collector of taxes is no lien on property before actual seizure. It was also held in Smeich v. County of York, 18 P. F. Smith 439, that under the Act of 15th April 1834, the goods and chattels of a person occupying real estate, were not liable to distress and sale for the non-payment of taxes assessed thereon in like manner as if they were the goods and chattels of the owner of such real estate, unless they were assessed during his possession or occupancy thereof. But as *167we have shown the assignment was not a bona fide sale of the property for a valuable consideration. The title thereto remained in the assignor for all purposes not inconsistent with the trust. Neither the assignee nor the creditors can successfully claim that the property shall be exempt from the public burdens. This view of the case is further supported by the Act of 16th March 1866, Pamph. L. 226. Section one declares “ that from and after the passage of this act, the goods and chattels of any owner, or occupier, of any messuage or lot or piece of ground, within said county of Montgomery, shall be liable to be distrained for the taxes of the then current year assessed on such premises, although said taxes may have been assessed on said premises before such owner took possession,or became owner thereof.”
Section two authorized the goods and chattels to be distrained anywhere' within the county, although the same were not on the premises. The Act of 17th March 1868, Pamph. L. 342, relating to the collection of taxes in the same county, does not repeal these provisions in the Act of 1866. It leaves the liability of property to taxation, and the property subject to distress for the non-payment of taxes untouched.
The tax for 1874 was laid, and due, before the assignment, The personal property was liable to distress at the time the assignment was made. No such change of possession took place as to remove that liability.
The School Directors of the City of Lancaster v. Rathvon, 6 Casey 533, has been cited as sustaining a different view. An examination of that case, shows it to be wholly unlike the case now under consideration. There all the taxes assessed on the real estate had been paid. 'No question was raised as to the liability of the assignee to pay those taxes, nor of the liability of the personal property thereon, to distress for their non-payment. The only question was whether the “ bills receivable” were liable to assessment and taxation in the hands of the assignee ? The court held they were not. Nothing in that case, in the slightest degree, impinges on the doctrine that the personal property on the land is liable for the taxes assessed on the same land.
It follows, therefore, the learned judge erred in entering judgment in favor of the defendant, and it must be reversed.
Judgment reversed.. And now, to wit, May 7th 1877, judgment is hereby entered in favor of C. W. Wright, one of said plaintiffs, for the sum of $802.22, and in favor of Charles Slingluff, the other plaintiff, for the sum of $286.20, according to the case stated.